IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 36 WAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
JACOB ANDREW VRUDNEY,                         :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 2nd day of July, 2018, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.